ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics pursuant to Rule 1:20-3(g) and Rule 1:20-11, seeking the immediate temporary suspension of GERALD M. LYNCH of NEW BRUNSWICK, who was admitted to the bar of this State in 1977;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order filed on August 25, 2003, which directed respondent to cooperate fully with the Office of Attorney Ethics in connection with its pending investigation;
And good cause appearing;
It is ORDERED that GERALD M. LYNCH is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that GERALD M. LYNCH be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.